Citation Nr: 1235089	
Decision Date: 10/10/12    Archive Date: 10/17/12

DOCKET NO.  08-13 112A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to service connection for residuals of a head injury, to include brain tumor.

2. Entitlement to service connection for residuals of a cervical spine injury.

3. Entitlement to service connection for residuals of a right foot injury, to include as secondary to a service-connected disability.  

4. Entitlement to service connection for residuals of a low back injury, to include as secondary to a service-connected disability.  

5. Entitlement to service connection for a right shoulder disability.  


REPRESENTATION

Veteran represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

The Veteran served on active duty from March 1979 to July 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

In November 2010, the Veteran appeared at a hearing before the undersigned.  
A transcript of the hearing is in the claims file.

In March 2011, the Board remanded the claims on appeal for additional procedural and evidentiary development, including acquisition of missing service treatment records and for new VA examinations with opinions.  Remand for procedural compliance with the Board's March 2011 remand directive, and for additional evidentiary development, is warranted.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998) (holding that remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the Board's remand order).  

As noted in the Board's March 2011 Introduction, during the appeal period, service treatment records that are germane to the Veteran's claims for service connection have been associated with the claims file.  Consequently, new and material evidence is not needed with regard to any of the issues identified on the title page of this decision.  38 C.F.R. § 3.156(c)(1)(i).  

The appeal is REMANDED to the agency of original jurisdiction (AOJ) via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the appellant if further action is required.


REMAND

As noted in its March 2011 remand, the Veteran has submitted service treatment records during the appeal period that were not included with the records sent from the Service Department.  In January 2001, the Veteran was notified that the service department had been unable to locate his service treatment records.  In September 2005, the Veteran stated that he received a copy of his claims file and that some service treatment records were missing.  

In accordance with the Board's March 2011 remand directive, the AMC contacted the National Personnel Records Center and the Muskogee RO requesting any missing service treatment records.  In March 2011 the Muskogee RO responded that no service treatment records for the Veteran were found, and in April 2011 the National Personnel Records Center also replied that no records were found.  Unfortunately, the Veteran was not apprised of the results of this records search.  Remand for notice to the Veteran in compliance with 38 C.F.R. § 3.159(e) is accordingly warranted.

Additionally, and with regard to the Veteran's claim for service connection for residuals of a head injury, service treatment records confirm that in February 1984, the Veteran received medical treatment after hitting his head on a tanker while chasing someone, and the assessment was head trauma; and in August 1990, he had a mild ache and a bruise of the left side of his forehead secondary to hitting his head on a windshield in a motor vehicle accident.  After service, a private MRI in June 2004 shows the Veteran had a cystic lesion in the left temporal lobe.  

In April 2011 the Veteran was duly accorded a new VA examination regarding his claim for residuals of a head injury.  In the ensuing report the examiner, a neurologist, noted that the Veteran had presented for examination with the 2004 CT scan and MRI films.  The examiner then advised that she was unable to examine the records, and recommended that a request be made for an accessible CD of the 2004 tests so that she could ascertain whether there was any residual impairment from a traumatic brain injury during service.  This was not done.  In order to assure that the record is properly developed, remand for acquisition of an accessible CD copy of the 2004 CT scan and MRI films is warranted.  38 C.F.R. § 3.159(c)(1); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (holding that the examiner "must consider the records of prior medical examinations and treatment in order to assure a fully informed examination").  

Accordingly, the case is REMANDED for the following actions:

1.  Notify the Veteran and his representative, in accordance with 38 C.F.R. § 3.159(e), regarding VA's inability to obtain the missing service records.  

2.  After obtaining any necessary authorization from the Veteran, request an accessible CD copy of the Veteran's June 2004 CT scan and MRI films from Comanche County Memorial Hospital in Lawton, Oklahoma.  

If a negative response is received and further efforts to obtain the records would be futile, document in the claims file the actions/steps taken to obtain the records and notify the Veteran (and his representative) in accordance with 38 C.F.R. 
§ 3.159(e).

3.  After completion of step 2, send the claims file to the April 2011 VA traumatic brain injury examiner for review and an addendum opinion as to whether the Veteran has any residual impairment from head injuries during service.  A thorough rationale must be provided.  

If however after a review of the record, an opinion on causation is not possible without resort to speculation, the examiner's rationale must clearly show that r she obtained and considered all tests and records that could help illuminate any pertinent medical question, to include conducting further medical research (if necessary).  Additionally, it is noted that the term "without resort to speculation" should reflect limitations of knowledge in the greater medical community, not just limitations of knowledge of a single examiner.

4.  After completion of all of the above steps, adjudicate the claims.  Consideration must be given to all of the evidence of record, including the June 2012 statement from the Veteran in support of his claims.  

If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





(CONTINUED ON NEXT PAGE)



These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
Paul Sorisio
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


